DETAILED ACTION
Status of Claims
	Claims 1-14 are pending.
	Claims 15-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 30 August 2021 is acknowledged.  
This application is in condition for allowance except for the presence of claims 15-20 directed to inventions non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 15-20. 

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious the combination of claim limitations of claim 1.  In particular, the prior art does not disclose an arm pivotable between a first position and a second position…a cleaning head...comprising: a bracket comprising: a faceplate…a housing…the housing defining a one or more arcuate channels…a rotatable cartridge extending through the housing of the bracket, the cartridge including a mount cylinder defining one or more apertures configured to deliver a cleaning solution to a pad coupled about the mount cylinder. 
The closest prior art includes Kumar et al. (US 2013/0292254), Pratt et al. (US 2006/0058730) and Woodruff (US 2013/0061875). Kumar et al. disclose a substrate cleaning apparatus comprising a nozzle arm (313, 413) with nozzle (414) and a housing (Figures 3-5, [0097]).  Kumar et al. do not disclose a bracket comprising a faceplate and housing, the housing defining a one or more arcuate channels extending through the housing to a front surface of the bracket, and a rotatable cartridge extending through the housing of the bracket, the cartridge including a mount cylinder defining one or more apertures configured to deliver a cleaning solution to a pad coupled about the mount cylinder.  Pratt et al. disclose a cleaning apparatus comprising arcuate gas channels (36) extending through a housing (Figure 3, [0029]), however, Pratt et al. fail to disclose a rotatable cartridge extending through the housing of the bracket, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795